Citation Nr: 0705763	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  03-14 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, to include chronic obstructive pulmonary disease 
(COPD).

2.  Entitlement to an increased rating for lumbosacral strain 
with degenerative joint disease, currently evaluated as 40 
percent disabling.

3.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to April 
1970, December 1977 to December 1981, and October 1982 to 
August 1986.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 decision of the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The case was remanded to the RO for 
additional development in September 2004.

For the reasons outlined below, this appeal is, in part, 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify the veteran of any further action required on his 
part.  As to entitlement to a TDIU, this issue is deferred 
pending completion of the development to be undertaken.  
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).


FINDING OF FACT

Pneumonia in service was acute and resolved with no residual 
disability; it is not shown that any current respiratory 
disorder, if extant, to include COPD, is related to service.


CONCLUSION OF LAW

A chronic respiratory disorder, to include COPD, was not 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.6, 3.102, 3.303 (2006).
 
REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability; and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice, in the form of a letter dated 
in October 2004, fulfills the provisions of 38 U.S.C.A. 
§ 5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  The claim was 
readjudicated in a June 2006 supplemental statement of the 
case (SSOC).  The failure to provide notice regarding how a 
disability rating and an effective date are assigned is 
harmless because the preponderance of the evidence is against 
the appellant's claim of entitlement to service connection 
for a respiratory disorder; thus, any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot. 

The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  While VA failed to 
follow that sequence, any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  Of 
course, an error is not harmless when it "reasonably 
affect(s) the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Here, however, the 
above-mentioned notice instructed the appellant what he 
needed to show for entitlement to service connection, as well 
as his duty to submit all pertinent evidence in his 
possession.  The content of the notice fully complied with 
the requirements of 38 U.S.C.A. § 5103(a).  The appellant was 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to the VA 
notice.  He informed VA that he had no additional evidence to 
submit.  Therefore, the actions taken by VA have cured any 
error in the timing of notice.  Further, the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its duties under the VCAA.  To the extent that VA 
has failed to fulfill any duty to notify and assist the 
veteran, that error is harmless since there is no evidence 
the error reasonably affects the fairness of the 
adjudication.  Thus any error in the timing was harmless, the 
appellant was not prejudiced, and the Board may proceed to 
decide this appeal.  Simply put, there is no evidence of any 
VA error in notifying the appellant that reasonably affects 
the fairness of this adjudication.  Id.

The veteran's service medical records show that the veteran 
was treated in April and May 1966 for a three week history of 
productive cough, chest pain, dyspnea, and chills.  
Pneumonia, described as right and left middle lobe and 
minimal bilateral, was diagnosed.  Examination dated in 
August 1986 makes no mention of any problems relating to the 
veteran's respiratory system.  

The report of a VA general medical examination conducted in 
May 1997 shows that the veteran reported an approximately 35 
year  history of smoking.  He indicated that he had been 
previously diagnosed with emphysema.  Respiratory examination 
was essentially normal.  A diagnosis of a history of  chronic 
obstructive pulmonary disease (COPD) was provided.

A February 1998 VA outpatient treatment record includes a 
diagnosis of COPD.  A July 1998 decision from the Social 
Security Administration also shows that the veteran had 
COPD.  


An October 2000 memorandum from a VA physician shows that the 
veteran had COPD.  Also noted were September 2000 pulmonary 
function test findings which confirmed the presence of a 
restrictive disease.  

The report of a VA general medical examination conducted in 
January 2001 includes a diagnosis of COPD.  

VA pulmonary function test findings dated in June 2002 
include diagnosis of mild restrictive lung disease, 
significant bronchodilator response, no significant gas 
transport defect, and increased carboxyhemoglobin consistent 
with continued smoking.  

A VA physician opined, also in June 2002, that the veteran's 
breathing problems were "more likely due" to a long intense 
smoking history rather than to his in-service pneumonia 
episodes.  

At a hearing conducted at the RO by the undersigned in 
January 2004, the veteran claimed to have been exposed to 
asbestos while serving as an aircraft electrician.  See page 
12 of hearing transcript (transcript).  He denied ever being 
diagnosed as having asbestosis, but did claim to have been 
diagnosed with COPD.  See page 13 of transcript.  

The veteran was afforded a VA respiratory examination in 
March 2005.  The examiner reviewed the claims file and 
examined the veteran.  The veteran indicated hat he had been 
exposed to asbestos-coated wiring aboard ships in the 
military.  He denied having asthma or any chronic respiratory 
problems while in the military.  He also supplied a history 
of coronary artery disease with heart failure.  The veteran 
reported that he had smoked since the age of 15.  The 
examining physician noted that pulmonary function testing 
results from 2000 and 2001 had shown moderate restriction but 
no obstruction.  A chest X-ray report from 2002 was noted to 
reveal no indication of asbestos-related disease, and there 
was no hyperinflation as was usually seen with COPD.  The 
examiner opined that there was no evidence of asbestos-
related lung disease.  The examiner added that the veteran 
did not have the degree of asbestos exposure usually 
associated with the development of lung disease.  The 
examiner also opined that there was no evidence for COPD or 
other obstructive lung disease.  In acknowledging that the 
veteran had pneumonia in boot camp, he added that the 
remainder of the military records showed no chronic lung 
disorder.  The examiner further mentioned that the veteran's 
restrictions on pulmonary function testing, given the degree 
of his back pain, was "most likely due" to the back disease 
and not due to nay intrinsic lung disease.  

A June 2005 VA chest X-ray report makes no mention of any 
asbestos-related pathology.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 
 The determination as to whether these requirements are met 
is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.


Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The threshold matter that must be addressed in a claim of 
service connection is whether the claimed disability is 
present.  Here, while the veteran was treated on one occasion 
for pneumonia in service, no other respiratory disorder was 
noted for the remainder of his multiple periods of service. 
 Further, while the medical evidence on file dated since that 
time makes mention of various respiratory-related diagnoses, 
to include COPD and restrictive lung disease, on VA 
examination in March 2005, the examining physician, in 
acknowledging these previously-supplied diagnoses, opined 
that, essentially, the veteran currently did not have either 
an asbestos-related disease, COPD, or any other obstructive 
lung disease.  The March 2005 VA physician essentially 
attributed restrictions demonstrated on pulmonary function 
testing to the veteran's service-connected back disorder, as 
opposed to any intrinsic lung disease.  In the absence of 
proof of a present disability, there cannot be a valid claim 
[of service connection].  Hickson, supra.  See also Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  The veteran was 
advised that to establish service connection for a claimed 
disability, he must show that he has such disability.  See 
October 2004 letter.  He has not submitted any evidence of a 
current diagnosis of a respiratory disorder, to include 
COPD.  The threshold requirement for establishing entitlement 
to the benefit sought is not met.  Indeed, even assuming that 
the veteran actually has a chronic respiratory disorder, 
there is no competent evidence linking such a disorder to 
service.  Hence, this claim must be denied.
 
 
As to the veteran's above-mentioned testimony concerning his 
being exposed to asbestos during his military service in the 
Navy, under applicable criteria, VA must determine whether 
military records demonstrate evidence of asbestos exposure in 
service; whether there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure; and then 
make a determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran. 
 VA Manual 21-1, Part VI, paragraph 7.21; VAOPGCPREC 4-2000 
(April 13, 2000), published at 65 Fed Reg. 33422 (2000); see 
also Ashford v. Brown, 10 Vet. App. 120, 123-24 (1997).

Here, while the above-mentioned required asbestos exposure 
development is not shown to have been undertaken by the RO 
following the Board's September 2004 remand, nevertheless, 
the veteran's service medical and personnel records are 
negative for notations of a chronic respiratory disability or 
asbestos exposure.  Even if the Board were to concede that 
his exposure to asbestos during service is plausible, see 
McGinty v. Brown, 4 Vet. App. 428 (1993), the claim must 
still be denied.  As noted, the current medical record does 
not contain a diagnosis of any respiratory disability, due to 
asbestos exposure.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a respiratory disorder, to include 
COPD, is denied.


REMAND

As indicated in the Introduction, this claim was remanded in 
September 2004.  Unfortunately, the Board finds that remand 
is again necessary concerning the instant claim for an 
increased rating for lumbosacral strain with degenerative 
joint disease.

In September 2004, the Board determined that, concerning the 
veteran's service-connected lumbar spine disability, the 
veteran needed to be afforded VA orthopedic and neurological 
examinations.  In pertinent part, both examiners were to 
provide a "consensus opinion" as to whether functional 
debility caused by the lumbar spine disorder more closely 
equates to an intervertebral disc syndrome with "severe" 
symptoms (recurring attacks with intermittent relief) OR to 
an intervertebral disc syndrome with "pronounced" symptoms 
(persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief). 
 Review of the record shows that the March 2005 VA orthopedic 
examination report notes that the examining physician opined 
that the veteran's lumbar spine disorder more closely equated 
to an intervertebral disk syndrome with "moderately severe 
symptoms."  
 
Review of the March 2005 VA neurological examination report 
shows that the examiner did not supply a response to the 
question posed concerning the degree of "functional 
debility" of the veteran's lumbar spine disorder as it 
equates to an intervertebral disc syndrome.  In other words, 
the requested "consensus opinion" was not provided.  A 
remand confers, as a matter of law, the right to compliance 
with the remand orders.  Stegall v. West, 11 Vet. App. 268 
(1998).  Accordingly, remand is mandatory.  Id.  

The Board also notes that the VA physician who conducted the 
ordered VA neurological examination was requested to 
"differentiate, if possible, between neurological 
symptomatology caused by the lumbosacral strain with 
degenerative joint disease, from symptomatology caused by 
non-service connected disabilities such as diabetes mellitus, 
alcohol abuse, poor nutrition, and a 1992-93 work related 
back injury incurred while working as a go-kart mechanic."  
Review of the March 2005 VA neurological examination report 
reveals that such sought after opinion was not provided.  
Id.  

The Board observes that the VA neurologist in March 2005 
provided a diagnosis of left and right peripheral 
neuropathy.  The physician, as part of the report, also noted 
that the veteran had a history of diabetes mellitus.  A June 
2005 VA outpatient treatment record also includes a diagnosis 
of borderline diabetes and non-insulin-dependent diabetes 
mellitus.  The veteran's representative in October 2006, as 
part of a Appellant's Post-Remand Brief, pointed out that 
while peripheral neuropathy had been diagnosed in March 2005 
an opinion as to whether it was related to the service-
connected lumbar spine disability was not provided.  In 
essence, the representative pointed out that another VA 
examination was in order so that it could be determined if 
the reported peripheral neuropathy could be associated with 
the veteran's service-connected low back disorder.  The Board 
agrees.  

Appellate review of the claim of entitlement to a total 
disability evaluation based on individual unemployability is 
deferred pending completion of the development set forth 
below.

Accordingly, the case is again REMANDED for the following 
action:

1.  The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006), that includes an 
explanation as to the information or 
evidence needed to establish an effective 
date for the remaining claims on appeal, 
as outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The claims files should be returned 
to the physician who conducted the March 
2005 VA neurological examination for 
review and additional comments as here 
requested.  

The neurologist who examined the veteran 
in March 2005 should:

a.  Opine whether functional 
debility caused by the lumbar spine 
disorder more closely equates to an 
intervertebral disc syndrome with 
"severe" symptoms (recurring 
attacks with intermittent relief) OR 
to an intervertebral disc syndrome 
with "pronounced" symptoms 
(persistent symptoms compatible with 
sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or 
other neurological findings 
appropriate to site of diseased 
disc, with little intermittent 
relief).

b.  Report whether functional 
debility due to the lumbar spine 
disorder equates to an 
intervertebral disc syndrome with 
incapacitating episodes having a 
total duration of at least two weeks 
but less than four weeks during the 
past 12 months, with incapacitating 
episodes having a total duration of 
at least four weeks but less than 
six weeks during the past 12 months, 
or with incapacitating episodes 
having a total duration of at least 
six weeks during the past 12 months.

Note:  An incapacitating episode is 
defined as a period of acute signs 
and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician and 
treatment by a physician.

c.  Provide an opinion as to whether 
functional debility caused by the 
lumbar spine disorder, in 
conjunction with the veteran's other 
service connected disabilities, 
causes the appellant to be unable to 
obtain and retain employment.

d.  The neurologist should also 
differentiate, if possible, between 
neurological symptomatology caused 
by the lumbosacral strain with 
degenerative joint disease, from 
symptomatology caused by non-service 
connected disabilities such as 
diabetes mellitus, alcohol abuse, 
poor nutrition, and a 1992-93 work 
related back injury incurred while 
working as a go-kart mechanic.

e.  The neurologist should also 
render an opinion as to whether it 
is "more likely than not" that the 
diagnosed peripheral neuropathy (in 
March 2005) is related to the 
veteran's service-connected 
lumbosacral strain with degenerative 
joint disease.

If the VA neurologist who conducted the 
March 2005 VA examination is not 
available to review the claims files, the 
appellant must be afforded a new 
neurological examination to ascertain the 
nature and severity of his low back 
disorder, and to secure the requested 
responses to the queries posed above.  
All tests and studies deemed necessary to 
make these determinations should be 
ordered.  The claims folders must be made 
available to the physician for review.

Any physician performing the neurological 
examination should provide a detailed 
review of the veteran's history, current 
complaints, and the nature and extent of 
his disorder, in accordance with the 
latest AMIE worksheet for a low back 
strain with degenerative disc disease.  

3.  The RO should ensure that the 
requested action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If the ordered action 
is determined to have not been undertaken 
or to have been taken in a deficient 
manner, take appropriate corrective 
action.  Stegall.

4.  Then, the RO should review any 
additional evidence and readjudicate the 
veteran's claim under all appropriate 
statutory and regulatory provisions and 
legal theories.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a SSOC that includes all evidence 
added to the file since the June 2006 
SSOC.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified. 
 The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


